Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 6/02//2021.
Claims 1-4 and 6 are pending.

Response to Argument
Applicant’s arguments, see page 3, filled on 6/02//2021, with respect to Double Patenting Rejection of claims 1-3 have been fully considered and are persuasive. The Double Patenting Rejection has been withdrawn.
Applicant’s arguments, filed on 6/02//2021, with respect to the rejection under 35 U.S.C. § 102 and 103 of claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103 unpatentable over Yum et al. (US 2017/0094547) in view of Zheng et al. (US 2018/0007663).

Regarding claim 1, Yum discloses a user equipment [Fig. 7, ¶ 197; receiving device 20] comprising: 
a receiver [Fig. 7, ¶ 197; transmitter/receiver 23] configured to receive measurement configuration information broadcasted from a first cell [¶¶ 190-191; at S610, receives by detection on a synchronization signal or the reference signal/(measurement configuration information) for each carrier frequency transmitted by a base station, wherein each cell can broadcast information (e.g. a broadcast message as an SIB (system information block)) on a subcarrier spacing for a neighboring frequency and information on a frame structure (see ¶ 160, Alt 1-2); also ¶ 5, wherein the carrier frequency of a corresponding frequency using such a scheme as the synchronization signal (PSS/SSS)], the measurement configuration information indicating a plurality of subcarrier spacing each applied to a second cell of plurality of second cells [¶ 192; the synchronization signal or the reference signal can be associated with a cell ID (identifier) distinguished from each other according to each subcarrier spacing]; and 
a controller [Fig. 7, ¶ 197; processor 21] configured to perform measurement on the second cell based on the measurement configuration information [Fig. 6, ¶ 191, perform channel measurement using the detected synchronization signal or the reference signal [S630]].
Although, Yum disclose all aspects of claim invention set forth above including “to perform measurement on the second cell based on the measurement configuration information”, but does not explicitly disclose to perform measurement “on each of the second cells” based on the measurement configuration information.
However, Zheng discloses to perform measurement on each of the second cells based on the measurement configuration information [¶ 76; perform cell measurements (channel quality statistics (e.g., CSI)) on the downlink transmissions based on the reference subframe configuration; wherein the downlink subframes of the reference subframe configuration is a subset of the downlink subframes of the broadcast configurations of the SCells (¶ 80)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “to perform measurement on each of the second cells based on the measurement configuration information” as taught by Zheng in the system of Yum, so that it would to provide the error-control messaging according to the downlink error-control messaging timing and the uplink error-control messaging timing for each cell [see Zheng; ¶ 14].

Regarding claim 2, the claim recites an apparatus comprising: a processor and a memory (See Yum, Fig. 7, receiving device 20 comprising processor 21 and memory 22) for controlling a user equipment to perform the functions of the user equipment of claim 1; therefore, claim 2 is rejected along the same rationale that rejected in claim 1. 

Regarding claim 3, the claim recites a method for a user equipment to perform the functions of the user equipment of claim 1; therefore, claim 3 is rejected along the same rationale that rejected in claim 1. 

Regarding claim 4, the combined system of Yum and Zheng discloses the user equipment according to claim 1.
Yum further discloses wherein the measurement configuration information includes information identifying the second cell [¶ 192; wherein the synchronization signal or the reference signal can be associated with a cell ID (identifier)].

Claim 6 is rejected under 35 U.S.C. 103 unpatentable over Yum et al. (US 2017/0094547) in view of Zheng et al. (US 2018/0007663), and further in view of INGALE et al. (US 2018/0359790).

Regarding claim 6, the combined system of Yum and Zheng discloses the user equipment according to claim 1.
Yum further discloses wherein the controller is configured to report measurement results on each of the second cells, to the first cell [¶¶ 90, 122, 166; report a measurement result on a neighboring cell back to the base station].
The combined system of Yum and Zheng does not explicitly disclose wherein the controller is configured to report measurement results “on each of the second cells”, to the first cell.
However, INGALE discloses wherein the controller is configured to report measurement results on each of the second cells, to the first cell [Fig. 8, ¶ 65; UE reports one or more detected cell(s) along with concerned cell id, best DL beam index, BRS measurements and other assistance information to PCell of MeNB].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the controller is configured to report measurement results on each of the second cells, to the first cell” as taught by INGALE in the combined system of Yum and Zheng, so that it would to provide the error-control messaging according to the downlink error-control messaging timing and the uplink error-control messaging timing for each cell [see INGALE; ¶ 14].
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, Olufunmilola et al. (US 2014/0146732) is also considered as relevant prior arts for rejection in claims 1, 2 and 3 for limitation “the measurement configuration information indicating a subcarrier spacing applied to a second cell” [See Olufunmilola, Fig. 8, ¶ 60; the configuration command provides the second radio with information that allows the second radio 804 to receive .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469